GaSe 244-cv-00665-F Document 371 Filed 11/25/20 Page 1 of 7

re. 1.ort

IN THE UNITED STRTES OletRict COURT FoR THE

Wie Stet 2 Pistmict oF OMUAtom ie — .D

NOV 25 2020

Richard Glosrty, e6al, 2
thee EEE get EEE ” GARMELITA REEDER SHINN, CLERK

PLALOMIEFS, US. DIST. oapre WESTERN DICT. OKLA,

ES, wo, id-cn-CEo-F

Randy Chend ler, et. al,

 

VEFEMOAWTS , wade huey AS oud T

 

 

PLALO TIFF ws koe LASS mOoTION Fom TINS COVERT To
FPROWDE PECLARe coe MEU To Ee croncee & PRIOR
OSZDER For wabt LAH to BEceINE PESTISEeNT pwd
CRIT CAL DOcEMERTS RS Plo-5e CovwsSE. FRom saci-

Ovs PRATLES AWS THIS CouTeT

LH ADE Seeeiy Lea * piezes

 

Orre*s tt (23 (ro ze T.c, Sow“

yer ow Fé MeALesrerz, OYLX, TN SoZ

 
‘Case 5:14-cv-00665-F Document 371 Filed 11/25/20 Page 2 of 7

mesSSiert

Pe aot Tt

IBIPAES GkxcKk ce Zoowh *~

TMs C&xkSE Os 11S ORCS WT Tee S™ Aayicte OF deur bene, 1
TAA, Otr-rvomuan “STATE Presi tEeTa Coo. <er2meO out wart
AR ROA DRE CUAACTERIE ED HS A Botante re CXECOTOE® Of PTIEOHER
Loan, Locher), AFTER PIsOMER Lo, WAVER) Wike emecTer
MOLTIFCE POL LSORETS UWiTh VEU08esS CoouNnsGe, To Wwoete oe Wien
CLescl® Filer awaAis castT RAGUTS ReTIOW <thinnire THE OdtkHoA
peraremeenor oF Cormecmicts O-b.0.0.) execeaTOW PeoTESoLS W1O-
UATE TUE ict oF wHONIOUdLS To Be FItEe OF erQUE. AER UNO QoL
Pio FIMTEeeT OAS STE I TAT ENCOY TH baie OPATo TT)

; ape. cet SNTEZEp UWLTD bh aerSenneeT wit Th TRE Lins)
Rien Crowe LC SUH CAS Yo GE FETRESEM TEP WY wis Cage. Mower,
Lfowell wer eng PeILED To FOUL 165 PROANNS ED emeovdnioct

ro MUSE WIE LAN To DIGCUES ALTEMMATIUE SuerEcT anatyet. Soni

Correa we SY AmrTict! of AER DME TS THE PLALE TER witbe. Lay

 
1G agatiad46v-00665-F Document 371 Filed 11/25/20 Page 3 of 7

re. B Se

LYememisokresS> Gis Agsockw ue? cUtTEH Spowicll Maeftngy beod

Fire Aris pon erdsEed COMP Ok wot Pror se,

TWIS Comat ekRvEeceP ane PEE EID AWTS Corser are > THE

PURUATUEFS Coemse ee PROAMNDE Te Wider. Ute ALE RELATIVE
POCWANEAITS th THIS Core. amc EE LAM ks Co- PONOTIFE 16

SNC RCT RS VEPLINEP be TELS Choe RS ke BeATH Hour

Wi LSewvEte.

LEGA MITCOMEUOTE £

PYOER rue FEET Zuues oF cel Precebuore evtico® THHOAU
ie COOXLXY DISMASSED Wis Aaneroedr ComPodrierT, WAbE LAN IS WOT
RCL EED FTHOnK EOTERIPL PLERDIOMS 15 «01S CASE. PormconsstT

Wo THE CoemTs OrhER Trpr EVER Combemmred PrisesrER 15

& PawryY To Tig Aeros. (doc. 2O. REL), TET WorEetucrnes 16

[A POSSIBLE 1F LAN 6S DETRIVED ot THE PeuripEesy Documewts

 
+ .

Case 5:14-cv-00665-F Document 371 Filed 11/25/20 Page 4 of 7

12, 2@SSiOAtN
ro 4ert

DEFINI A ~HSs OBZC4SRESS OF THIS cane KETO,

OF MeDPEsPAY LL lie !2020 , THE £2.4-P- Leceubkt ntdn eh,

LEWRN STL) BETVSED Tp DELVES TO WKkoe C8 & Lect pec

UeRewsr . oF 21S CAGE, FPOEROX WATE THO WEetes PROSE

Fo Tins DEPRIVATICY ©.6.F. ane Zoot (ETERVED Cece

hocumertTs SET TO Wwbe Ute To Crowe ll Mofing,

OPEroiPA Whe Prkctidkag PHOS TO DELNWERR WO WADE Litey "Ss

?RESENCE, ie BSoTU pYsTAMVcEeSs O.-5.F_ MWiktiL COOMW EOAPCONEES

ATTEMPTED To Cowcedke wis ferTiIOm, Ever DECE|ITFULILY

i

ler soar tw2Z, To FORUIRE FB Slaw eTOR APPEAL oo use lee,

MET WL TYROL >I WE POCA Ee TS.

Ore BKAMPLE WAN BCE Sauer tre Flow THE CETHIMEW HL

je boc. 2m “BOS, CotuveErer

ék .

kW THE SME O.6-R. LEAAL mae TEP.) Cm Pa. SoF 12,

VATY RE oF —his PE PmNaTiEe,

FF. Pe,
¥- 5 ew o®% AkGooOT OT /27 12022 .

4

 
Case 5:14-cv-00665-F Document 371 Filed 11/25/20 Page 5 of 7
WQEPDVORT

Pp... Sor

PacsharmaAee No, ZT TUE DEFENODATS Ctthinn <WE CrROONK
STOWCES SoreovePyry ~Ue SrAN OF ExEecwtioeo BM
Coviermpom FRuiw of Wrieweatd c,LO SSF ARE ESE THROMEOUS,
TRE INFORANATIONW SGeeotT To wWikhde LA Cieom caxouieii
Molec, KIPROMATELN OF THEE WEEKS BLO, ¢L.,
et - e@ &Goetl ‘W/oz (20 LS CTwATickt To THE PusereT
KSOSESSMLEOT OF THUG L55UE, Bor CoP ECL Wek
TEP CESGEMTATIUES BEEYSED Te DEE THE Peis
Vreoew «ne Wrerewose THAT teuWeare= mieichefeD C-Lessif
HeIKL OF KEwbed,

©-S.P. ks wieceredb O.Ro-c, Pouct Keceoiurioss
COMTCOUIME sue PROPER UAPOUMA OF LEAR Wim, Ad
iE LWWIS of TRE VertTEeD STATES HOD FREVeLLIMS Orit-ce-

PERCE oF THe CoOrTrsS es THE OR ITED Syne S, Wade LA

 
‘
i

Case 5:14-cv-00665-F Document 371 Filed 11/25/20 Page 6 of 7
\P2Be@Si10 ot

Te. Gert

SeBmiss To THIS CoO, THAT THIS neTIOES™ HH o.4.P_

Prd Wet 16 Siwtiterm Te, ard perm ies Prom tHE

amie Sovree KS WikOE LANS PEP ef EQUAL PECTECTION

Ot STATE LAW Sorgovrbeie.,, Wis per eBiiam™ To Veeerige
RUPCVts owes PWiscertws ane PUANED, epdisesodrin,
Mae PAUL TIPLE ATTACH S, SOCK AS TWEE FRSE Clv¥onn eA A

VRISOMWEmM Or Ot /re /20, WA WEE THE. Prt sooee Th

CLAKIMERP WAOE LAL SPIT Com BAA, RR LMP OSsIfFlE

tinea THE OO om THis W-UeIT, BRE RELKVYED, THAT 1S

to SIN -UE [LS CERTIVE To TRIZRET WADE LAY Comes

FZOW ee SaweE SooBlEe, —vE PrEeTvoice Comes

ETOnM O.0,0-4,, OFFICIALS witro MAROTTA k WE oETTY,

weed Whee & PLETRORA of ex dDEWoE Commis “iis Puc

Eon pwEese CGErsooes pr if GPECESSMEY To ASM THES

 
 

Case 5:14-cv-00665-F Document 371 Filed 11/25/20 Page 7 of 7
ULBESNOAM

Pe. T OFT

Ceotedy To TEA TELATE 17S PRE OUS CRHEK , GIT To
pitectT THE CADET FO WADE LAY Te TSE CEE At
PerxrivwErer PecUUrewtTs EsraveD To +wetis CAGE- To

rae ©O.447.0,0. KOOP O.6.P..

ResOEerKuuin Sosqrres

 

plo. Wex we

WEA LESTERZ, OFOK,. WUHEOZ

 

 

 
